DETAILED ACTION

Claim Status
Claims 1-20 are pending; claims 1, 10 and 18 are independent.
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matters in claims 1-20.
With respect to the independent claim 1, the prior arts of record do not teach or fairly suggest, in combination with other limitations, the feature of performing a multilevel classification of the search query received from a user for determining an intent of the search query based upon a context of the search query corresponding to one or more prior searches performed by the user and identifying one or more taxonomy nodes based upon the intent, resulting in a classified search query and enhancing the classified search query using semantics associated with the classification resulting in an enhanced query, wherein the enhancing comprises parsing and annotating the classified search query to include two or more annotations determined based upon the intent determined based upon the context corresponding to the one or more prior searches.
Claims 10 and 18 recite similar limitations to claim 1; therefore, they are also allowed.
Dependent claims are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159